On Rehearing.
HINCKS, District Judge.
On rehearing the defendant argues that the court fell into error finding patentability in the Whitney patent in view of the fact that the prior art is replete with means for the application of cam-produced friction to lock sliders of various types. It is urged that the problem which confronted Whitney was essentially a problem in the art of locking rather than one pertaining to the art of slide fasteners. Since in locking devices the use of cam-produced friction is old, it is argued that Whitney disclosed neither invention nor novelty in applying that familiar locking means to a new use on an old type of slider.
In support of this claim the defendant relies largely on Stearns & Co. v. Russell (C. C. A.) 85 F. 218, and Jay v. Weinberg (C. C. A.) 262 F. 973, 974. As I read the Stearns Case, the invention of the patent there in suit covered merely a suction bar designed only for holding pills. The specifications and the claims, at least so far as reported, indicate that other means not specified by the patent should be used to control the suction bar in its movements in the dipping and drying process. The court found that the device of the patent was almost a replica of a suc*182tion device used to feed paper into a press as one element or subcombination of the patent covering a larger machine, and, as I read the opinion, held only that no patentable invention or novelty was required to appropriate one element or subcombination from an earlier machine and use it as an independent tool for another use in another process. Clearly this holding eannot> control the decision here. For Whitney did more than to appropriate a cam and lever from the prior art and use it as a separate tool. Instead, he contrived to adapt a cam into co-operative combination with an operable slide fastener. To be sure, the slide fastener of his combination, independently considered, may have lacked invention and novelty. But it, was the combination, rather than any element thereof, which was claimed as the patentable invention.
Nor does Jay v. Weinberg hold that patentable invention cannot be predicated upon a new combination of old devices.
In any event, in this case the presence of invention and novelty is apparent from the history of the prior art. To be sure, Oekford in 1880 applied the principle of the cam and lever to lock a fastener on the closing ropes of a mail bag; in 1888 Clark applied the same principle to lock the jaws of a fire escape device upon the rope on which it traveled; in 1890 Booth used the principle to lock the flow of liquid through a flexible tube; in 1894 Dulje used the principle in a shoe lace fastener; in 1923 Prentice himself used the principle in a belt buckle. But in the earlier forms of slide fasteners from Judson (1893) onward, so far as the record discloses, no one thought to apply the principle to a slide fastener until Whitney. Yet the prior art shows an effort to provide fastener sliders with suitable looking means. Thus Aronson, in his French patent, shows a finger or bar insertable between the fastener units for locking purposes; and Binns, in 1924, showed a lock for slide fasteners' consisting of hooked fasteners integral with the pull-piece, adapted to engage upon stops set into the stringers.
To be sure, from the time of Judson on through Sundback’s patent in suit, the existing types of sliders, because of the rigidity of their wings,.were not adapted to such an application of the cam as Whitney showed. And the art showed no slider with wings adapted for compression until the slider with the central rivet piercing the wings had been invented. Even though the slider with the central rivet preceded Whitney, his use of the central rivet on a slider as a co-operative member between cam-actuated wings involved novelty and invention.
I must, therefore, decline to alter my decision.